Per Curiam.

The first writ of possession has never been returned, and though a year and a day has intervened between the term at which the first writ was returnable and the issuing of the second, a scire facias was not requisite to revive the judgment. The first execution may have been continued down en the roll, to the time of issuing the second execution. As this may be done at any time, and is a thing merely of technical form, we will presume it to have been done in this case. Nothing appears to contradict this presumption, and the facts stated show that the party has never had the full fruit of his judgment, and justice and equity require that he should have it.
Motion denied.